DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on January 5, 2021, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining fingerprint scans for event admissions.

Step 2A – Prong 1
Claims 1-6, 8-14 and 16-20 as a whole recite a method of organizing human activity.  The limitations reciting “receive ticket purchase information associated with a first user who has purchased a ticket, the ticket purchase information including a user identifier of a second user whom the first user has designated to receive access to an event via the ticket, associate the second user with the ticket, and obtain a reference fingerprint template of the second user; associated with a venue of the event, receive a fingerprint {copy} of the second user; compare the fingerprint {copy} of the second user with a stored reference fingerprint template of the second user; and grant a second user access to the event when the fingerprint {copy} matches the stored reference fingerprint template” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (fingerprint validation system, fingerprint association module, fingerprint scan device, fingerprint scan, comparison module, access module of claim 1; processor, fingerprint scan device of claim 8; processor of claim 16) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-6, 8-14 and 16-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (fingerprint validation system, fingerprint association module, fingerprint scan, fingerprint scan device, comparison module, access module, processor).  The following elements “fingerprint validation system, fingerprint association module, fingerprint scan, fingerprint scan device, comparison module, access module, processor”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (fingerprint validation system, fingerprint association module, fingerprint scan, fingerprint scan device, comparison module, access module, processor) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-6, 9-14 and 17-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of [fingerprint scan of claims 2-3, 6-7, 9-11, 14-15, 17 and 20; fingerprint association module of claims 5-6, processor of claims 9-14 and 17-20, database of claims 2 and 9, user device of claims 4-6, 12-14, and 18-20, “phone call, email or text” in claims 4, 12 and 18] are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims are ineligible.  
Novel/Non-Obvious Subject Matter
Claims 1-20 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Kohta [US 7004388 B2], Kwan [US 20020040346 A1], Liu [US 20030101134 A1], Lo [US 20060153433].
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Kohta teaches: a storage module configured to store reference fingerprint templates associated with respective users; [Kohta; Col. 6 lines 50-64, Col. 9 lines 18-27]. a fingerprint association module configured to store a first fingerprint template of a user as one of the reference fingerprint templates, wherein the first fingerprint template is based on a first fingerprint scan on a user device; [Kohta; Col. 6 lines 54-56, Col. 9 lines 18-27]. a ticket association module configured to associate the user with a purchased ticket to an event in response to the user purchasing the ticket; [Kohta; Col. 6 lines 50-64]. a comparison module configured to compare a second fingerprint template of the user with the reference fingerprint templates, wherein the second fingerprint template is based on a second fingerprint scan on a fingerprint scan device at an entrance for the event; [Kohta; Col. 8 lines 45-54]. a validation module configured to validate the user is associated with the purchased ticket based on the comparison; and [Kohta; Col. 8 lines 47-56, Col. 8 lines 54-56].
Liu teaches different users being requested for approval. [Liu; ¶30].
Kwan teaches wherein the user identifier is entered on a fingerprint scan device at an entrance for the event by the other user; [Kwan; Fig. 6 and ¶55 teaches inputting an identifier at the gate to enter the event, specifically steps 530 – 550]. receiving, by the processing system through a network interface over a network, a user identifier for the user. [Kwan; ¶55 teaches the use of the identifier to gain access].
Lo teaches the capability of extracting features from finger print sample, [Lo; ¶24]. Comparison module is configured to compare the first fingerprint template with the reference fingerprint templates by determining a matching score, and wherein the validation module is configured to identify the user based on the matching score being above a predetermined threshold. [Lo; ¶24, Fig. 2 teaches comparing the extracted feature in step 220, then in step 230 the system utilizes at least two minimum and maximum threshold pairs from the print matching apparatus. Step 240 stores the matching features with the highest non-matching score and maximum and minimum threshold pairs to be used in verification process].

The prior art fails to explicitly teach:
The prior fails to specifically teach in claim 1, the ability of a fingerprint scan device associated with a venue of the event, the fingerprint scan device configured to receive the user identifier entered on the fingerprint scan device by the second user; claim 8 the steps of receiving fingerprint scan of second user, comparing the scan with a stored template of second user then granting access to the user; claim 16 the comparison of the fingerprint scan with stored reference fingerprint of the second user which then grants the second user access.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628